Citation Nr: 1012132	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  02-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, claimed as peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.   

In a March 2006 decision, the Board denied the Veteran's 
claims of service connection for a gastrointestinal 
disability, hypertension, and coronary artery disease.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2008 memorandum decision, the Court affirmed the portion of 
the Board's decision denying service connection for 
hypertension and coronary artery disease.  The Court vacated 
the portion of the Board's March 2006 decision denying 
service connection for a gastrointestinal disability and 
remanded that matter to the Board for readjudication.  The 
Board remanded the issue for proper VCAA notification in 
April 2009 and the issue has been returned to the Board for 
further review.  As a preliminary matter, the Board finds 
that the remand directives have been completed, and, thus, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

A hearing was held on November 1, 2004, in North Little Rock, 
Arkansas, before  Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the hearing is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no medical evidence of record relating a current 
gastrointestinal disability to active service.  


CONCLUSION OF LAW

A gastrointestinal disability was not incurred in active 
service nor may an ulcer be presumed to be incurred therein.  
38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
November 2001, prior to the initial decision on the claim in 
April 2002.  However, the pre-adjudication letter did not 
provide adequate notice with respect to the Veteran's claim 
for service connection.  The RO did not inform the Veteran 
about the information and evidence necessary to substantiate 
a claim for service connection and did not notify the Veteran 
as to the assignment of disability ratings and effective 
dates.   

However, the Veteran has been provided fully compliant VCAA 
notice in accordance with the Court's memorandum decision and 
the Board's April 2009 remand.  The Veteran was sent a letter 
in June 2009 and informed about the information and evidence 
that is necessary to substantiate his claim for service 
connection.  Specifically, the letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  

Furthermore, the Veteran was informed about the information 
and evidence that VA will seek to provide.  The June 2009 
letter indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The letter 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  It was also requested that 
he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date in the June 2009 letter.  The Board 
recognizes that the fully complaint VCAA letter was sent 
after the initial adjudication of the Veteran's claim.  
However, following the June 2009 letter, the RO readjudicated 
the claim in an October 2009 supplemental statement of the 
case (SSOC).  Thus, VA cured any defect in the notice before 
the case was transferred to the Board on appeal, and no 
prejudice to the appellant will result in proceeding with the 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA treatment 
records and private treatment records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  The 
Veteran was also afforded a VA examination in September 2005.  
In this regard, the Board finds that the VA examination is 
adequate as the examiner reviewed the pertinent records to 
include the service treatment records and post-service 
records and considered the Veteran's statements.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
gastrointestinal disability.  

The Veteran contends that he is entitled to service 
connection for a gastrointestinal disability, claimed as 
peptic ulcer disease.  Specifically, he asserts that exposure 
to jet and diesel fuel for ships created fumes that caused 
severe pain in his abdominal area.  He also indicated that 
anxiety and stress in service brought on gastrointestinal 
trouble.  

The evidence of record shows that the Veteran has a current 
disability.  Beginning in 1987, the Veteran has an extensive 
history of gastrointestinal complaints.  Indeed, the record 
shows diagnoses of peptic ulcer disease, gastroesophageal 
reflux disease, gastritis, gastroenteritis, duodenal ulcer, 
and mild esophagitis.  

The February 1973 service treatment record shows that the 
Veteran complained of abdominal pain and the examiner noted a 
possible diagnosis of peptic ulcer disease versus reflux.  A 
March 1973 record noted that stomach pain was relieved with 
antacid.  A June 1973 upper gastrointestinal (UGI) study 
showed that the stomach and duodenal were normal with no 
evidence of ulceration or filling defect.  It was considered 
a normal UGI.  The July 1974 separation examination report 
shows that the Veteran's abdomen and viscera to include 
hernia were clinically evaluated as normal and there were no 
complaints or diagnoses of a gastrointestinal disorder in the 
report.  

In addition, the medical evidence of record does not show 
that the Veteran sought treatment for any gastrointestinal 
problems immediately following his separation from service or 
for many years thereafter.  In fact, there is no objective 
evidence of any complaints until 1987, more than 10 years 
after the Veteran's separation from active service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition to the lack of evidence showing that a 
gastrointestinal disability manifested during service or 
within close proximity thereto, the medical evidence of 
record does not link any current disability to active 
military service.  In this regard, the Veteran was afforded a 
VA examination in September 2005.  The Veteran reported that 
his indigestion and upper abdominal problems began in 1973 
when serving in the Navy, which was treated with antacid 
therapy noting improvement in symptoms and control of 
symptoms with antacids at that time.  Workup for the 
condition at that time in 1973 revealed a normal upper GI 
series without abnormalities.  He had a subsequent workup at 
the Little Rock VA Hospital for his upper digestive tract, 
which included an EGD in 1990 demonstrating evidence of 
hiatal hernia and esophagitis.  A follow up EGD in 2003 was 
normal.  Currently, the Veteran complained of daily pyrosis 
associated with GE reflux and infrequent chest pain, all of 
which were relieved with Tums.  The symptoms were fairly well 
controlled on present medications consisting of Prilosec.  
The diagnostic impression was listed as gastroesophageal 
reflux disease/hiatal hernia.  The examiner noted that he 
could not link the present diagnosis to the remote single 
abdominal complaint episode in 1973 as the claims file was 
quiet until the late 1980s, which demonstrated an existing GI 
condition at that time.  Therefore, the examiner could not 
relate the present condition to the single remote episode 
based on back of evidence or nexus, which would link the two 
together.  There is no medical opinion to the contrary.  

In fact, the only evidence relating the Veteran's current 
gastrointestinal disorder to active service is the Veteran's 
own personal statements.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  In regard to the Veteran's statements that he 
experienced abdominal pain during service and that he went to 
sick call for treatment of his condition, the Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran, as a lay person, is not competent to 
testify that his current gastrointestinal disability was 
caused by active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

The Board has also considered the Veteran's statements as to 
the onset and chronicity of his gastrointestinal disability.  
The Veteran has reported that he experienced gastrointestinal 
problems during service and that it has continued until the 
present.  In Savage v. Gober, 10 Vet. App. 488 (1997), it was 
noted that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Again, although the service 
treatment records show notations of abdominal pain, the upper 
gastrointestinal study completed in June 1973 was normal.  
Moreover, the July 1974 separation examination report does 
not reveal any complaints related to a gastrointestinal 
disability and there is no post-service medical evidence of 
any problems until October 1987, more than 10 years after the 
Veteran's separation from active service.  Furthermore, the 
medical evidence does not relate the Veteran's current 
gastrointestinal disability to active service.  As such, the 
Board finds that the post-service medical evidence weighs 
against the Veteran's reports of chronicity since active 
service.  See Savage, 10 Vet. App. at 497-98 (holding that, 
notwithstanding a showing of post-service continuity of 
symptomatology, medical expertise was required to relate 
present disability etiologically to post-service symptoms).  
The Board reiterates that the mere fact that the Veteran 
complained of abdominal pain in service is not enough to 
establish service connection; there must be evidence of a 
chronic gastrointestinal disorder.  As determined above, the 
evidence of record weighs against the chronicity of a 
gastrointestinal disability.  38 C.F.R. § 3.303(b).  

Finally, certain chronic diseases, including peptic ulcers, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(a).  The Board observes 
that the May 1990 record includes a diagnosis of a duodenal 
ulcer and a 1992 record shows a diagnosis of peptic ulcer 
disease.  However, there is no evidence of an ulcer within 
the first post-service year or for years thereafter.  As 
such, presumptive service connection is not warranted.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a gastrointestinal disorder.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
gastrointestinal disorder is not warranted.  See 38 U.S.C.A.  
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, claimed as peptic ulcer disease is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


